Citation Nr: 0002422	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for carcinoma of the prostate.  

2.  Entitlement to service connection (direct or secondary) 
for carcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 1999, the veteran withdrew his request for a 
personal hearing before a member of this Board.  

In a statement received in August 1996, the veteran told of 
ultra violet treatment for his service-connected skin 
condition and reported that he now had prostate cancer.  In 
his November 1996 claim, the veteran asserted that radiation 
treatment given for his service-connected skin disorder 
caused prostate cancer.  This is construed as a claim of 
secondary service connection.  38 C.F.R. § 3.310(a) (1999).  
In November 1996, the veteran specifically mentioned 
38 U.S.C.A. § 1151 (West 1991) relating to his for carcinoma 
of the prostate.  His representative has recently 
characterized the claim in this manner.  Further, a private 
physician has stated that the cancer is due to radiation 
treatment in military service, thus raising a question of 
direct service connection.  The RO fully developed all 
aspects of the claim  and the statement of the case addressed 
direct and secondary service connection, as well as § 1151 
aspect of the claim.  The Board must liberally construe the 
veteran's arguments.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).  Therefore, the Board must construe the issues as set 
forth above.

In his substantive appeal, the veteran asserted that 
impotence was due to radiation treatment for the prostate 
cancer.  That claim has not yet been adjudicated and is 
referred to the RO for appropriate response to the veteran.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of radiation exposure or other 
relevant disease or injury during service.  

3.  The veteran did not have X-ray or other carcinogenic 
radiation treatment for a service-connected disability.  

4.  VA did not treat the veteran with X-ray or other 
carcinogenic radiation treatment.  

5.  The ultra violet radiation (also known as heat lamp) 
treatment provided by VA for treatment of the service 
connected skin disorder did not result in his carcinoma of 
the prostate.   


CONCLUSIONS OF LAW

1.  A claim of direct service connection for carcinoma of the 
prostate is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Carcinoma of the prostate is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310(a) (1999).

3.  Carcinoma of the prostate is not the result of VA 
treatment.  38 U.S.C.A. § 1151 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 524 
U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 (1998).  To be 
considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit, 5 
Vet. App. at 93; see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  If 
the only evidence on a medical issue is the testimony of a 
lay person, the claimant does not meet the burden imposed by 
section 5107(a) and does not have a well-grounded claim.  See 
Grottveit, 5 Vet. App. at 93.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Grottveit, 5 Vet. App. at 
92.  

Secondary Service Connection

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A well 
grounded claim for secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

38 U.S.C.A. § 1151

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern: The veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (1999).  

Applicable regulations also provide that, in determining 
whether additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA surgical treatment, the 
following considerations will apply:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of the VA surgical treatment; and

(3) Compensation is not payable for the necessary 
consequences of surgical treatment properly administered with 
the expressed or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result, or were 
intended to result, from the surgical treatment.  38 C.F.R. § 
3.358(c)(1)(2)(3) (1999).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim prior to 
October 1, 1997, the only issue before the Board is whether 
he has suffered additional disability as the result of VA 
treatment.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  A well-grounded 
claim for compensation under 38 U.S.C.A. § 1151 thus requires 
medical evidence that additional disability existed after the 
VA medical or surgical treatment in question and, also, 
medical evidence of a nexus, or link, between the additional 
disability, if any, and the VA treatment.  Cf. Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App 
498, 506 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (table).

Well Grounded Claim

The first requirement for a well grounded claim for service 
connection, secondary service connection and compensation 
under § 1151 is met.  Medical reports have established that 
the veteran has a disability - carcinoma of the prostate.  

The second requirement for a well grounded claim of secondary 
service connection or compensation under § 1151 has also been 
met.  The veteran has reported VA radiation treatment for his 
service-connected skin disorder.  His statements are presumed 
true for the purpose of determining if the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
November 1996, the veteran asserted that he had been given 
high does of ultra violet radiation causing the cancer at the 
Buffalo VA Medical Center (VAMC) and that he had received 
treatment at another VAMC under Dr. Rausch.  In December 
1996, the veteran wrote that he had been given high does of 
radiation in 1969 and 1970's and that the VA dermatologist, 
Dr. Rausch recommended X-rays as the latest cure.  

On the issue of direct service connection, the second 
requirement has not been met.  In a letter dated in November 
1997, David J. Harter, M.D., stated that the veteran received 
dermatological radiation treatment while in the military 
service and that the cancer was service-connected.  However, 
the doctor conceded that he did not have any records.  There 
is no evidence that the doctor's statement was based on his 
own knowledge of treatment in service.  Dr. Harter is not 
competent to attest to a fact of which he has no knowledge.  
Therefore, this statement is not evidence of disease or 
injury in service.  See LeShore v. Brown, 8 Vet App 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. 
Brown, 8 Vet. App. 342 (1995).  The service medical records 
do not show and the veteran has not reported radiation 
treatment or any other relevant disease or injury during 
service.  There is no evidence of disease or injury during 
service from a competent source.  As there is no evidence of 
disease or injury during service related to prostate cancer 
or medical treatment that could be claimed as causing cancer 
such as radiation treatment, there is no well grounded claim 
for direct service connection.  

The third requirement for a well grounded claim is evidence 
of a nexus  The veteran does not have the medical experience 
and training to provide competent evidence on the medical 
question as to the effects of treatment.  See Grottveit, 
Grivois, supra.  The only evidence from a competent source 
which connects treatment to the cancer is found in the 
November 1997 letter from Dr. Harter.  The doctor linked the 
veteran's cancer to radiation treatment for the service-
connected disability.  While the doctor placed the claimed 
exposure at a different time than the veteran, that factor 
goes to the weight of this evidence and not its competency as 
evidence of a nexus.  See Layno v. Brown, 6 Vet. App. 465, 
469, 470 (1994).  Thus, the secondary service connection and 
§ 1151 claims have met the threshold evidentiary requirements 
and are well grounded.

Merits Adjudication

Once the veteran has met the threshold requirement to provide 
some evidence on each required element of evidence, the 
analysis moves to weighing all evidence.  
All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The only evidence connecting radiation treatment to the 
veteran's prostate cancer comes from Dr. Harter, in his 
November 1997 letter.  The doctor believed the veteran's 
prostate cancer was related to radiation that the veteran was 
given to the perineum that irradiated the prostate when he 
was a young man.  The doctor acknowledged that he did not 
have the records of how much treatment the veteran received, 
but he was familiar with dermatological radiation treatment.  

The remainder of the evidence is against the claim.  The 
veteran's statements as to his treatment are inconsistent.  
In a statement received in August 1996, he reported ultra 
violet treatment.  In November 1996, he reported ultra violet 
radiation was given him at a VAMC and again, at another VAMC, 
while under the care of Dr. Rausch.  However, in December 
1996, he asserted that Dr. Rausch treated him with X-rays in 
1969 and 1970.  The VA treatment records are in evidence and 
describe the veteran's treatment.  These actual records, made 
at the time of treatment, are substantially more probative 
than the veteran's recollection of his treatment or 
Dr. Harter's speculation based on the veteran's recollection 
of events many years ago.  They do not show any X-ray 
radiation treatment.  The records do show that in the early 
1950's, the veteran was treated with ultra violet radiation.  
In July 1997, a VA physician reviewed the records and 
explained that this was the radiant beams from an ordinary 
sun lamp and was not to be confused with radiation therapy 
used to treat cancer.  The physician further explained that 
the ultra violet treatment would not cause cancer.  The 
records also show that Dr. Rausch treated the veteran with 
topical medication; not radiation.  

The preponderance of the evidence establishes that the 
veteran was treated by VA, for his service-connected skin 
disorder, with an ultra violet or heat lamp and medication 
and this did not cause his prostate cancer.  The 
preponderance of the evidence establishes that the veteran 
did not receive X-rays or other carcinogenic radiation 
treatment for his service-connected skin disorder.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, there is no 
connection between VA treatment or the service-connected skin 
disorder and the recent development of prostate cancer.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis. 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for carcinoma of the prostate is denied.  
Secondary service connection for carcinoma of the prostate is 
denied.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for carcinoma of the prostate is denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

